There is no statement of the case, in the nature of a bill of exceptions, and upon a careful examination of the record, we find no errors. It is the long established practice of this court, where no bill of exceptions accompanies the transcript and no errors to be found in the record, to affirm the judgment of the court below. State v. Orrell, Busb., 217; State v. Spurtin, 80 N.C. 362; State v. *Page 592 Gallimore, 7 Ired., 147. There is no error. Let this be certified to the superior court of Burke county that court may proceed with the case in conformity to this opinion and the law of the state.
No error.                                     Affirmed.